Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination filed 6 July 2022.  Claims 1, 3, 6, 10, 12, 14-15, 18-19, 21-22 have been amended.  Claims 2, 4, 11, 13, 20 have been canceled.  Claims 23-25 are new.  Claims 1, 3, 5-10, 12, 14-19, 21-25 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 July 2022 has been entered.
 
Claim Objections
Claim 25 is objected to because of the following informalities:  in the limitation “the generating of the first control code comprises generating the first control cod based on at least one of the tag name, the description, or the interlock type”, the term “code” is misspelled as “cod”.  Appropriate correction is required.

Regarding use of the term “similar”
Applicant’s claims are directed to identifying text having a format similar to a first text.  Paragraph 0042 of Applicant’s specification discloses, “… the system uses text pattern recognition to find similar pieces of text within the design document … “ That is, Applicant’s specification provides a description of how the similarity of the formats of the different text is determined, therefore, the examiner has determined that the use of the term “similar” is not indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-12, 14-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Assarsson et al. (US 2010/0049335 A1) in view of Antonio et al. (US 2017/0357927 A1) and further in view of Hunt et al. (US 2015/0156210 A1).

Claim 1. Assarsson discloses a system for generating industrial control programming, comprising: a processor, operatively coupled to a memory, that executes executable components stored on the memory, the executable components comprising: 
a user interface component … for an industrial automation system, an automation control management system (P 0005) wherein a set of biding points enable connection to the automation control system (P 0008) and a model (P 0009) comprising a plurality of virtual components associated with functions of corresponding actual components of the automation control system (P 0010) each virtual component is assigned (P 0011) a first sub-set of properties linked to binding points (P 0013) a user interface with editing functions (P. 0078) for the automation control system (P. 0079), and 
an annotation component configured to receive, via the user interface component, annotation data describing first control logic for an interlock or step sequence to be implemented by an industrial controller of the industrial automation system, a snippet editor allows a user to define properties and assign properties to a virtual component (P 0024) , and 
a code generation component configured to generate first control code for the interlock or step sequence based on the first control logic defined by the annotation data, properties may comprise an assigned range of values (control logic) (P 0020) values of a virtual (control code) component control parameters of the automation control system (P 0021) a value (control code) set for a virtual component to a binding point determines how the actual component is controlled, and there may be several dependencies among values set for a plurality of virtual components (P 0072) a value (control code) is assigned dependent on the virtual operation of a component and is associated with one or more binding points or one or more functions, and values are assigned to the binding point (P. 0076) Code is assigned to a property of a virtual component that defines, e.g. a range of, values, and the code produces control values for a virtual component to control an actual component, therefore, there is a defined relationship between the code assigned to a property of a virtual component and the values generated by the code that is used to control the actual component; 
a model update component configured to update a learning model to record relationships between the … first control logic defined by the annotation data; wherein the learning model is trained to identify [property values for the virtual component] … similar to that of the [actual components] and to translate … to control logic, the snippet editor comprises snippets defining properties (control logic) to enable assigning properties to a virtual component (P 0024) and enables editing and storing of a snippet (P 0055) wherein a snippet is a piece of program code, e.g. for programming properties of a component, that can be reused in other parts of the model, and can be selectably added to components of the model, or to structured groups of components (P 0080) The examiner notes that the generated control code is not claimed as being stored, only that the control code is generated, however, Antonio (below) does disclose generating and storing executable code (output artifacts/production objects) from corresponding input artifacts in text documents; Re Assarsson, when a code snippet (control logic), e.g. a range, is edited and/or added to a component of the model, then the relationship between code snippet of the property (control logic) and the values (control codes) output by the virtual component is also updated, that is, the consequent values (control code) in a range output by the virtual component will also be changed, 
a document analysis component configured to identify, based on the learning model, second [property values] … (similar) to that of the first [property value] and to generate second control logic based on application of the relationships defined in the learning model to the second [property values], and generate second control code based on the second control logic, static parameters can also be set globally, e.g. by omitting to assign any properties to some of the virtual components, and instead letting these virtual components inherit the properties, e.g. from other virtual components being on a higher hierarchical level or from the virtual system of the model as a whole (P 0074) An added component that inherits from a parent component is not necessarily similar, however, the added component is clearly a related second component that acquires property values through inheritance from parent components, which also leads to corresponding relationships between the property code (control logic) and the values (control code) for controlling the actual components.

Assarsson does not disclose a text based engineering document and first and second text in the following limitations: a user interface component configured to render … a text-based engineering document …; to receive selection input that selects first text within the engineering document; wherein the text-based engineering document describes control requirements for the industrial automation system in plain language, as disclosed in the claims.  However, in the same field of invention, Antonio discloses for a requirements document in human-readable format (P. 0023) the contents of the requirements documents are converted into the implementation format file or machine readable instructions that form production objects (P. 0027) the requirements documents may include development standards, functional requirements, requirements definitions and the like and output artifacts from the process manager include the production objects (P. 0037).  Therefore, considering the teachings of Assarsson and Antonio, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine a text based engineering document and first and second text in the following limitations: a user interface component configured to render … a text-based engineering document …; to receive selection input that selects first text within the engineering document; wherein the text-based engineering document describes control requirements for the industrial automation system in plain language with the teachings of Assarsson.  One would have been motivated to combine a text based engineering document and first and second text in the following limitations: a user interface component configured to render … a text-based engineering document …; to receive selection input that selects first text within the engineering document; wherein the text-based engineering document describes control requirements for the industrial automation system in plain language with the teachings of Assarsson in order to easy-to-use process management tools that enable rapid solution development and allow developers and testers to make impactful changes by allowing easy user friendly methods to transition between the various states of application development, for example, by easily converting requirements document into execution files (Antonio: P. 0002).

Assarsson does not disclose a text based engineering document and first and second text in the following limitations: to associate the annotation data with the first text, as disclosed in the claims.  However, Assarsson discloses the interface may include a properties pane of a selected object in the control system model, where a number of properties are displayed, and also can be assigned new properties by operator input (P. 0081) Annotation can be considered to be editing properties of a component or adding a component.  Assarsson does not disclose that a text document is annotated.  Antonio discloses artifacts can serve as requirements documents based on which the various production objects of the application are developed and configured as part of a successful project implementation (P. 0023) the requirements documents may include development standards, functional requirements, requirements definitions and the like and output artifacts from the process manager include the production objects (P. 0037) wherein an artifact can be a document that is updated or modified but has not been validated (P. 0042).  Therefore, considering the teachings of Assarsson and Antonio, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine to associate the annotation data with the first text  with the teachings of Assarsson and Antonio.  One would have been motivated to combine to associate the annotation data with the first text with the teachings of Assarsson and Antonio in order to easy-to-use process management tools that enable rapid solution development and allow developers and testers to make impactful changes by allowing easy user friendly methods to transition between the various states of application development, for example, by easily converting requirements document into execution files (Antonio: P. 0002).

Assarsson does not disclose wherein the first control code is executable on the industrial controller, as disclosed in the claims.  However, Assarsson discloses properties of an object in a control system may be modified, but Assarsson does not disclose that the properties are executed by the object.  Antonio discloses the contents of the requirements documents are converted into the implementation format file or machine readable instructions that form production objects (P. 0027) the requirements documents may include development standards, functional requirements, requirements definitions and the like and output artifacts from the process manager include the production objects (P. 0037) configuration scripts comprising machine-executable instructions (Claim 1).  Therefore, considering the teachings of Assarsson and Antonio, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the first control code is executable on the industrial controller  with the teachings of Assarsson and Antonio.  One would have been motivated to combine wherein the first control code is executable on the industrial controller with the teachings of Assarsson and Antonio in order to easy-to-use process management tools that enable rapid solution development and allow developers and testers to make impactful changes by allowing easy user friendly methods to transition between the various states of application development, for example, by easily converting requirements document into execution files (Antonio: P. 0002).

Assarsson does not disclose a text based engineering document and first and second text in the following limitations: … update a learning model to record relationships between the first text … , as disclosed in the claims.  However,  Antonio discloses artificial intelligence is employed for using the data from a solutions database (P. 0031) wherein relevant information regarding productions objects associated with a project is archived in a repository and the solutions database is updated with the information from the archived data so that the information from the solutions database may help in identifying configurations, templates and processes for future use (P. 0050).  Therefore, considering the teachings of Assarsson and Antonio, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine … update a learning model to record relationships between the first text … with the teachings of Assarsson and Antonio.  One would have been motivated to combine … update a learning model to record relationships between the first text … with the teachings of Assarsson and Antonio in order to easy-to-use process management tools that enable rapid solution development and allow developers and testers to make impactful changes by allowing easy user friendly methods to transition between the various states of application development, for example, by easily converting requirements document into execution files (Antonio: P. 0002).

Assarsson does not disclose a text based engineering document and first and second text in the following limitations: identify text … similar to that of the first text and to translate the text to control logic; … identify … second text having the … similar to that of the first text and to generate second control logic based on application of the relationships defined in the learning model to the second text …, as disclosed in the claims.  However, Antonio discloses existing code or configurations is identified from the solutions database using pattern matching techniques for extracting the necessary information such as name of data sources, required fields, values and the like using regular expressions from the requirements documents, wherein if a plurality of matches are found, then the configuration or the code module that has the most number of matching parameters is selected for generating or developing the production objects (P. 0047).  Therefore, considering the teachings of Assarsson and Antonio, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine a text based engineering document and first and second text in the following limitations: identify text … similar to that of the first text and to translate the text to control logic; … identify … second text having the … similar to that of the first text and to generate second control logic based on application of the relationships defined in the learning model to the second text … with the teachings of Assarsson and Antonio.  One would have been motivated to combine a text based engineering document and first and second text in the following limitations: identify text … similar to that of the first text and to translate the text to control logic; … identify … second text having the … similar to that of the first text and to generate second control logic based on application of the relationships defined in the learning model to the second text … with the teachings of Assarsson and Antonio in order to easy-to-use process management tools that enable rapid solution development and allow developers and testers to make impactful changes by allowing easy user friendly methods to transition between the various states of application development, for example, by easily converting requirements document into execution files (Antonio: P. 0002).

Assarsson does not disclose … identify text having a format similar to that of the first text; identify … second text having the format similar to that of the first text, as disclosed in the claims.  However, in the same field of invention, Hunt discloses analyzing links in a webpage for a specific format and making a determination based on the detected format of a link (P. 0012).  Assarsson discloses that a virtual component may be added to a model without assigning any properties, and, consequently, the virtual component may inherit properties from other virtual components on a higher hierarchical level or from the virtual system of the model as a whole.  The properties assigned to the added property must be determined according to some pattern as the properties would otherwise be assigned arbitrarily, therefore, there must be some identifiable relationship between the added virtual component and the properties assigned to it.  Hunt would add the step of identifying the added virtual component by its format.  Therefore, considering the teachings of Assarsson, Antonio and Hunt, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine … identify text having a format similar to that of the first text; identify … second text having the format similar to that of the first text with the teachings of Assarsson and Antonio.  One would have been motivated to combine … … identify text having a format similar to that of the first text; identify … second text having the format similar to that of the first text with the teachings of Assarsson and Antonio in order to ensure that the properties applied to each virtual component in Assarsson from a binding point, other interacting component, or edit by a user are properly formatted for the specific virtual component, and are predictable by providing a mechanism for assigning properties to an added component.

Claim 2. Canceled.
	
Claim 3. Assarsson, Antonio and Hunt disclose the system of claim 1, and Assarsson further discloses the relationships comprise at least one of a type of control instruction associated with a format of the first text or a correlation between a portion of the first text and a tag name included in the first control logic, the properties clearly include both tag values (Exposed properties, Appearance, Position) and specific property values (P. 0081, Fig. 2) Determining a format of the text has been added to Assarsson by Hunt.

Claim 4. Canceled.

Claim 5. Assarsson, Antonio and Hunt disclose the system of claim 1, and Assarsson further discloses the annotation component is further configured to receive an edit to the annotation data that modifies the first control logic, and the code generation component is configured to, in response to receipt of the edit, update the first control code and the second control code in accordance with the edit, tool may comprise an editing mode, wherein said graphical user interface provides a field for editing locally assigned parameters by accessing said representation of said virtual component in said editing mode (P. 0019) the tool may further comprise a snippet editor for editing snippets defining properties to enable assigning properties to a virtual component (P. 0024) the properties are dynamically assigned to virtual components as a function depending on one or more of values of the binding points and/or interactions with other components (P. 0071) wherein a snippet is a piece of program code, e.g. for programming properties of a component and can be selectably added to components of the model (P. 0080) Any property of any component may be edited and snippet code may be added or edited for each property, and edited or updated properties of components will effect the properties other components.

Claim 6. Assarsson, Antonio and Hunt disclose the system of claim 1, and Assarsson further disclsoes a code editing component configured to modify the second control logic in accordance with code editing input received via the user interface component to yield modified control logic, wherein the code generation component is configured to update the second control code based on the modified control logic, tool may comprise an editing mode, wherein said graphical user interface provides a field for editing locally assigned parameters by accessing said representation of said virtual component in said editing mode (P. 0019) the tool may further comprise a snippet editor for editing snippets defining properties to enable assigning properties to a virtual component (P. 0024) the properties are dynamically assigned to virtual components as a function depending on one or more of values of the binding points and/or interactions with other components (P. 0071) wherein a snippet is a piece of program code, e.g. for programming properties of a component and can be selectably added to components of the model (P. 0080) Any property of any component may be edited and snippet code may be added or edited for each property, and edited or updated properties of components will effect the properties other components.

Claim 7. Assarsson, Antonio and Hunt disclose the system of claim 6, and Assarsson further discloses the model update component is further configured to update the learning model based on the code editing input, tool may comprise an editing mode, wherein said graphical user interface provides a field for editing locally assigned parameters by accessing said representation of said virtual component in said editing mode (P. 0019) the tool may further comprise a snippet editor for editing snippets defining properties to enable assigning properties to a virtual component (P. 0024) the properties are dynamically assigned to virtual components as a function depending on one or more of values of the binding points and/or interactions with other components (P. 0071) wherein a snippet is a piece of program code, e.g. for programming properties of a component and can be selectably added to components of the model (P. 0080) Any property of any component may be edited and snippet code may be added or edited for each property, and edited or updated properties of components will effect the properties other components.

Claim 8. Assarsson, Antonio and Hunt disclose the system of claim 1, and Assarsson further discloses the engineering document is at least one of a functional specification document or a control philosophy document, the automation control system model comprises a plurality of virtual components arranged in a hierarchical structure associated with functions of corresponding actual components (P. 0010) presented in a user interface including a model workspace, a component view, an object pane, a snippet pane and a property pane, all of which describe the functional aspects of the model (P. 0078–0081, Fig. 2).

Claim 9. Assarsson, Antonio and Hunt disclose the system of claim 1, and Assarsson further discloses the annotation data further comprises at least one of a tag name to which the interlock or step sequence applies, a description of the interlock or step sequence, or an interlock type, and the code generation component is configured to generate the first control code based on at least one of the tag name, the description, or the interlock type, the properties of the selected object are displayed in the property pane, where a number of properties are displayed, and also can be assigned new properties by operator input (P. 0081, Fig. 2) The properties displayed in the property pane are characterized by tags, descriptions and type in that the property associated with a selected component.

In the rejection of Claim 10 over Assarsson, a code snippet of a virtual component property is to used in place of [text].

Claim 10. Assarsson discloses a  method for generating industrial control code, comprising: 
rendering, by a system comprising a processor, a[n] … engineering document for an industrial automation system; wherein the … engineering document describes control requirements for the industrial automation system …, an automation control management system (P 0005) wherein a set of biding points enable connection to the automation control system (P 0008) and a model (P 0009) comprising a plurality of virtual components associated with functions of corresponding actual components of the automation control system (P 0010) each virtual component is assigned (P 0011) a first sub-set of properties linked to binding points (P 0013) a user interface with editing functions (P. 0078) for the automation control system (P. 0079); 
receiving, by the system, selection input that selects first [text] within the engineering document; receiving, by the system, annotation data describing first control logic for an interlock or step sequence to be implemented by an industrial controller of the industrial automation system, a snippet editor allows a user to define properties and assign properties to a virtual component (P 0024);
generating, by the system, first control code for the interlock or step sequence based on the first control logic defined by the annotation data, wherein the first control code is executable on the industrial controller, properties may comprise an assigned range of values (control logic) (P 0020) values of a virtual (control code) component control parameters of the automation control system (P 0021) a value (control code) set for a virtual component to a binding point determines how the actual component is controlled, and there may be several dependencies among values set for a plurality of virtual components (P 0072) a value (control code) is assigned dependent on the virtual operation of a component and is associated with one or more binding points or one or more functions, and values are assigned to the binding point (P. 0076) Code is assigned to a property of a virtual component that defines, e.g. a range of, values, and the code produces control values for a virtual component to control an actual component, therefore, there is a defined relationship between the code assigned to a property of a virtual component and the values generated by the code that is used to control the actual component; 
… a learning model based on the first [text and] the annotation data, wherein … recording relationships between the first text and the first control logic, and the learning model is … translate the [text] to control logic, … to control logic, the snippet editor comprises snippets defining properties (control logic) to enable assigning properties to a virtual component (P 0024) and enables editing and storing of a snippet (P 0055) wherein a snippet is a piece of program code, e.g. for programming properties of a component, that can be reused in other parts of the model, and can be selectably added to components of the model, or to structured groups of components (P 0080) The examiner notes that the generated control code is not claimed as being stored, only that the control code is generated, however, Antonio (below) does disclose generating and storing executable code (output artifacts/production objects) from corresponding input artifacts in text documents; Re Assarsson, when a code snippet (control logic), e.g. a range, is edited and/or added to a component of the model, then the relationship between code snippet of the property (control logic) and the values (control codes) output by the virtual component is also updated, that is, the consequent values (control code) in a range output by the virtual component will also be changed; 
identifying, by the system based on the learning model, second [text] within the engineering document …; and in response to the identifying: inferring, by the system, second control logic based on application of the relationships defined in the learning model to the second [text]; and generating, by the system, second control code based on the second control logic, , static parameters can also be set globally, e.g. by omitting to assign any properties to some of the virtual components, and instead letting these virtual components inherit the properties, e.g. from other virtual components being on a higher hierarchical level or from the virtual system of the model as a whole (P 0074) An added component that inherits from a parent component is not necessarily similar, however, the added component is clearly a related second component that acquires property values through inheritance from parent components, which also leads to corresponding relationships between the property code (control logic) and the values (control code) for controlling the actual components.

Assarsson does not disclose a text based engineering document and first and second text in the following limitations: a text-based engineering document, the text-based engineering document describes control requirements, control requirements for the industrial automation system in plain language; selection input that selects first text; identifying, by the system based on the learning model, second text, as disclosed in the claims.  However, in the same field of invention, Antonio discloses for a requirements document in human-readable format (P. 0023) the contents of the requirements documents are converted into the implementation format file or machine readable instructions that form production objects (P. 0027) the requirements documents may include development standards, functional requirements, requirements definitions and the like and output artifacts from the process manager include the production objects (P. 0037).  Therefore, considering the teachings of Assarsson and Antonio, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine a text-based engineering document, the text-based engineering document describes control requirements, control requirements for the industrial automation system in plain language; selection input that selects first text; identifying, by the system based on the learning model, second text with the teachings of Assarsson.  One would have been motivated to combine a text-based engineering document, the text-based engineering document describes control requirements, control requirements for the industrial automation system in plain language; selection input that selects first text; identifying, by the system based on the learning model, second text with the teachings of Assarsson in order to easy-to-use process management tools that enable rapid solution development and allow developers and testers to make impactful changes by allowing easy user friendly methods to transition between the various states of application development, for example, by easily converting requirements document into execution files (Antonio: P. 0002).

Assarsson does not disclose a text based engineering document and first and second text in the following limitations: associating, by the system, the annotation data with the first text, as disclosed in the claims.  However, Assarsson discloses the interface may include a properties pane of a selected object in the control system model, where a number of properties are displayed, and also can be assigned new properties by operator input (P. 0081) Annotation can be considered to be editing properties of a component or adding a component.  Assarsson does not disclose that a text document is annotated.  Antonio discloses artifacts can serve as requirements documents based on which the various production objects of the application are developed and configured as part of a successful project implementation (P. 0023) the requirements documents may include development standards, functional requirements, requirements definitions and the like and output artifacts from the process manager include the production objects (P. 0037) wherein an artifact can be a document that is updated or modified but has not been validated (P. 0042).  Therefore, considering the teachings of Assarsson and Antonio, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine associating, by the system, the annotation data with the first text with the teachings of Assarsson and Antonio.  One would have been motivated to combine associating, by the system, the annotation data with the first text with the teachings of Assarsson and Antonio in order to easy-to-use process management tools that enable rapid solution development and allow developers and testers to make impactful changes by allowing easy user friendly methods to transition between the various states of application development, for example, by easily converting requirements document into execution files (Antonio: P. 0002).

Assarsson does not disclose training, by the system, a learning model based on the first text, the training comprises recording relationships between the first text and the first control logic, as disclosed in the claims.  However, Antonio further discloses automatic creation of an artifact (e.g. a step artifact) includes the artifact is tested and determining if a process step requires code or machine-readable instructions for completion (P 0043) and if code is required, determining if code already exists within a solutions database, and updating the code and checking the syntax of the code and configuring the (step) artifact (P 0044).  Therefore, considering the teachings of Assarsson and Antonio, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine training, by the system, a learning model based on the first text, the training comprises recording relationships between the first text and the first control logic with the teachings of Assarsson and Antonio.  One would have been motivated to combine training, by the system, a learning model based on the first text, the training comprises recording relationships between the first text and the first control logic with the teachings of Assarsson and Antonio in order to easy-to-use process management tools that enable rapid solution development and allow developers and testers to make impactful changes by allowing easy user friendly methods to transition between the various states of application development, for example, by easily converting requirements document into execution files (Antonio: P. 0002).

the learning model is trained to identify text having a format similar to that of the first text; identifying, by the system based on the learning model, second text within the engineering document having the format similar to that of the first text; and in response to the identifying

Assarsson does not disclose the learning model is trained to identify text having a format similar to that of the first text; identifying, by the system based on the learning model, second text within the engineering document having the format similar to that of the first text; and in response to the identifying, as disclosed in the claims.  However, in the same field of invention, Hunt discloses analyzing links in a webpage for a specific format and making a determination based on the detected format of a link (P. 0012).  Assarsson discloses that a virtual component may be added to a model without assigning any properties, and, consequently, the virtual component may inherit properties from other virtual components on a higher hierarchical level or from the virtual system of the model as a whole.  The properties assigned to the added property must be determined according to some pattern as the properties would otherwise be assigned arbitrarily, therefore, there must be some identifiable relationship between the added virtual component and the properties assigned to it.  Hunt would add the step of identifying the added virtual component by its format.  Therefore, considering the teachings of Assarsson, Antonio and Hunt, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the learning model is trained to identify text having a format similar to that of the first text; identifying, by the system based on the learning model, second text within the engineering document having the format similar to that of the first text; and in response to the identifying with the teachings of Assarsson and Antonio.  One would have been motivated to combine the learning model is trained to identify text having a format similar to that of the first text; identifying, by the system based on the learning model, second text within the engineering document having the format similar to that of the first text; and in response to the identifying with the teachings of Assarsson and Antonio in order to ensure that the properties applied to each virtual component in Assarsson from a binding point, other interacting component, or edit by a user are properly formatted for the specific virtual component, and are predictable by providing a mechanism for assigning properties to an added component.

Claim(s) 12, 14-18 is/are directed to method claim(s) similar to the system claim(s) of Claim(s) 3, 5--9 and is/are rejected with the same rationale.

Claim 11. Canceled.

Claim 13. Canceled.

Claim(s) 19 is are directed to non-transitory computer-readable medium (having stored thereon instructions that, in response to execution, cause a system comprising a processor to perform operations) claim(s) similar to the system claim(s) of Claim(s) 10 and is/are rejected with the same rationale.

Claim 21. Assarsson, Antonio and Hunt disclose the non-transitory computer-readable medium of claim 19, and Antonio further discloses the contents of a requirements document are validated for attributes, including format, and are converted into an implementation format file or machine readable instructions that form production objects which serves as input to the implementation and testing functions and include formatted instructions needed to implement the solutions analyzed from the requirements (P. 0027) the process manager not only generates the production objects but also the objects and configuration documentation which shows the status of each implementation along with the corresponding configurations in human-readable format (P. 0032) the requirements documents may include development standards, functional requirements, requirements definitions and the like and output artifacts from the process manager include the production objects (P. 0037) the production objects thus contain the machine-readable instructions that are optimized and formatted to enable the development system to implement the solutions determined from the requirements documents (P. 0039).  It is clear that the generation of the production objects, that are in the form of machine-executable code, are related to various parts of a requirements document, including, e.g. functional requirements, and the format of the requirements document must be validated and the format of the resultant production objects are formatted to implement the solutions.  Therefore, considering the teachings of Assarsson, Antonio and Hunt, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the recording of the relationships comprises recording at least one of a type of control instruction associated with a format of the first text or a correlation between a portion of the first text and a tag name included in the first control logic with the teachings of Assarsson, Antonio and Hunt.  One would have been motivated to combine the recording of the relationships comprises recording at least one of a type of control instruction associated with a format of the first text or a correlation between a portion of the first text and a tag name included in the first control logic with the teachings of Assarsson, Antonio and Hunt in order to easy-to-use process management tools that enable rapid solution development and allow developers and testers to make impactful changes by allowing easy user friendly methods to transition between the various states of application development, for example, by easily converting requirements document into execution files (Antonio: P. 0002).

Claim 22. Assarsson, Antonio and Hunt disclose the non-transitory computer-readable medium of claim 20, and Assarsson further discloses receiving an edit to the annotation data that modifies the first control logic; and in response to the receiving of the edit, updating the first control code and the second control code in accordance with the edit, a virtual component in the graphical user interface may be arranged to receive a user settable value, wherein said value is linked to its associated binding point for controlling the corresponding actual component (P. 0021) the model may be edited (P. 0054) by editing snippits that define properties of a virtual component, and the edited snippets may be stored in a library (P. 0055) the interface may include a properties pane of a selected object in the control system model, where a number of properties are displayed, and also can be assigned new properties by operator input (P. 0081).

Claim 23.  Assarsson, Antonio and Hunt disclose the non-transitory computer-readable medium of claim 22, and Antonio further discloses automatic creation of an artifact (e.g. a step artifact) includes the artifact is tested and determining if a process step requires code or machine-readable instructions for completion (P 0043) and if code is required, determining if code already exists within a solutions database, and updating the code and checking the syntax of the code and configuring the (step) artifact (P 0044).  Therefore, considering the teachings of Assarsson, Antonio and Hunt, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the operations further comprise training the learning model based on the edit with the teachings of Assarsson, Antonio and Hunt.  One would have been motivated to combine the operations further comprise training the learning model based on the edit with the teachings of Assarsson, Antonio and Hunt in order to easy-to-use process management tools that enable rapid solution development and allow developers and testers to make impactful changes by allowing easy user friendly methods to transition between the various states of application development, for example, by easily converting requirements document into execution files (Antonio: P. 0002)

Claim 24.  Assarsson, Antonio and Hunt disclose the non-transitory computer-readable medium of claim 19, and Assarsson further discloses the engineering document is at least one of a functional specification document or a control philosophy document, the model of the automation control system (P 0009) comprising a plurality of virtual components arranged in a hierarchical structure associated with functions of corresponding actual components of said automation control system (P 0010) and can be viewed in a text and block format (P 0081).

Claim 25.  Assarsson, Antonio and Hunt disclose the non-transitory computer-readable medium of claim 19, and Assarsson further discloses wherein the annotation data further comprises at least one of a tag name to which the interlock or step sequence applies, a description of the interlock or step sequence, or an interlock type, and the generating of the first control code comprises generating the first control code based on at least one of the tag name, the description, or the interlock type, each set of properties comprises a first sub-set of properties being linked to said binding points such that actual values for corresponding actual component are provided to said virtual component (P 0060) each component is assigned a corresponding set of properties including properties for graphically representing the component (P 0071) virtual components are identified by names and corresponding function/data types, i.e. an analog or digital gauge, a first damper, a second damper with inverse functionality of the first damper, and a fan (P 0072).

Response to Arguments
Applicant's arguments filed 1 June 2022 have been fully considered but they are not persuasive. 
Applicant filed no new arguments with the Request for Continued Examination filed 6 July 2022.  The response to arguments below were presented by the examiner in the Advisory Action mailed 29 June 2022.
The applicant argues: [t]he Office Action contends that Assarsson et al. discloses an annotation component configured to receive annotation data describing first control logic for an interlock or step sequence to be implemented by an industrial controller, and a code generation component configured to generate first control code for the interlock or step sequence based on the first control logic defined by the annotation data. In this regard, the Examiner notes that Assarsson et al.’s system can allow a user to selectively add a component to the model of the physical system and to assign properties to the component using a properties pane. … However, the object properties set via Assarsson et al.’s property pane do not comprise annotation data describing first control logic for an interlock or step sequence to be implemented by an industrial controller, from which is generated first control code for the interlock or step sequence based on the first control logic, as set forth in amended independent claim 1. Rather, as illustrated in FIG. 2 of Assarsson et al., the property pane is used to set such object properties as maximum and minimum values exposed on a component level, opacity, visibility, and position. Contrary to assertions made on page 4 of the Final Office Action, these object properties are not analogous to first control logic for an interlock or step sequence to be implemented by an industrial controller, which is used to generate first control code for the interlock or step sequence.

The examiner respectfully disagrees.  Applicant’s specification discloses: receiving annotation data describing first control logic for an interlock or step sequence to be implemented by an industrial controller of the industrial automation system; generating first control code for the interlock or step sequence based on the first control logic defined by the annotation data (Paragraph 0005); FIG. 5 is an example depiction of engineering document 302 rendered together with annotation window 502. … In some embodiments, the user can indicate whether annotation to be entered is for an interlock or a step sequence, and the user interface component 204 will render, on the annotation window 502, the appropriate annotation data fields for entry of the selected type of annotation (Paragraph 0055); When annotating a step sequence, the annotation window 502 can render a different set of annotation data fields for entry of step sequence logic, and allow the user to link this step sequence logic to selected text within the document 302 describing the sequence being programmed (Paragraph 0070).  While Applicant’s specification does not explicitly define a “step sequence”, the examiner infers from the cited paragraph above that a step sequence is a sequence of control steps that cause an industrial controller to perform some operation.  Assarsson discloses that an overview and particulars of an automation system are presented graphically, including a structure for modelling and a management tool to design, put into operation, maintain, and reconfigure the automation system (P. 0004).  
A set of binding points enable connection to the automation control system (P. 0008).  A model comprising a plurality of virtual components arranged in a hierarchical structure that are associated with functions of corresponding actual components of the automation control system (P. 0010) wherein, each virtual component is assigned a set of properties for viewing a representation of the virtual component by the graphical user interface (P. 0011).  Each set of properties comprises (P. 0012) a first sub-set of properties being linked to the binding points such that actual values for corresponding actual components are provided to the virtual components (P. 0013), and a second sub-set of properties being assigned parameters for how the representation of the virtual component is to be viewed with respect to the actual values (P. 0014).  The virtual components may represent sequences (P. 0073).  Virtual components are linked to actual components through binding points and the properties of the virtual components provide the actual values of the actual components to the virtual components and also determine how the virtual components are to be viewed.  So, where the values of the actual components represent sequences, the sequences of actual component values may be represented in the graphical representations of the virtual components.  Therefore, Assarsson clearly discloses that the both the actual components and virtual components may represent sequences of data or operations. 
 
The applicant argues: [f]urther regarding the act of generating first control code for the interlock or step based on the first control logic defined by the annotation data associated with selected first text of an engineering document, the Office Action notes that Assarsson et al.' s system allows a first subset of properties for viewing a representation of a virtual component of a model to be linked to binding points that provide actual values of an actual component to the virtual components of a model, as described at paragraph [0018].

The examiner respectfully disagrees.  Assarsson discloses that a virtual component may receive a settable value to control the actual component (P. 0021).  New properties may be assigned to components by an operator.  An object may convert a bind value to a value or a range of values for a virtual component to which the bind value is associated such that the physical value provided to the binding point can be fitted into proper ranges to be used by the virtual components to correctly reflect desired information from the actual system (P. 0081).  That is, the data transmitted between the virtual components and actual components may be converted to be compatible with each of the virtual and actual components, which is analogous to generating control code for the (sequence) operation of the actual component.

The applicant argues: Assarsson et al.' s properties are functions defining a visual appearance of the representation of a virtual component representing actual components of a control system, where these appearances are based on values of the actual components. Assigning visual properties to a virtual component of a model is not the same as, nor does it render obvious, annotating first text of an engineering document with first control logic for an interlock or step sequence to be implemented by an industrial controller, or generating first control code for the interlock or step based on this annotation data, as set forth in amended independent claim 1.

The examiner respectfully disagrees.  As noted above, Assarsson explicitly discloses relationships between virtual components and actual components, and conversion of data transmitted between the virtual and actual components for controlling the actual components.  The visual representations of the virtual components represent the operations of the actual components, so they are not merely static visual representations.  Assarsson does not disclose that modifications to the properties are saved, and Antonio was combined with Assarsson for this operation.

The applicant argues: although the Examiner notes that Antonio et al.' s implementation documentation may be human-readable documents, the cited reference nowhere indicates that annotation data describing first control logic for an interlock or step sequence to be implemented by an industrial controller can be associated with selected first text of this documentation.

As noted above, Assarsson discloses that the virtual components are for controlling the actual components.  Antonio disclose that a requirements document may be converted to implementation format file or machine readable instructions that form production objects (P. 0027)  and output artifacts from the process manager include the production objects (P. 0037) configuration scripts comprising machine-executable instructions (Claim 1).  That is, Antonio was combined with Assarsson for the feature of creating executable control code from an engineering document, i.e. the model of Assarsson containing virtual objects, that is for controlling the actual components, including sequences of data or operations.

The applicant argues: Hunt et al. is also silent regarding this approach for generating control code from a text-based engineering document. Hunt et al. relates to a technique for detecting illegitimate links on a web page.

The examiner did not rely on Hunt to reject these limitations.

The applicant argues: [t]his process of identifying similar characters within link text is not the same as identifying second text within an engineering document (that is, a text-based engineering document that describes control requirements for the industrial automation system in plain language, per amended independent claim 1) that is similar to selected first text within the engineering document with which annotation data ( describing first control logic) has been associated, as set forth in amended independent claim 1.

The examiner respectfully disagrees.  Hunt discloses analyzing links in a webpage for a specific format and making a determination based on the detected format of a link (P. 0012).  The examiner drew an analogy between the webpage in Hunt and the engineering document of the claims, and the links in the webpage are considered to be just content in the webpage, which are analyzed according to format, and then a determination is made based on the detected format of the link.  It is irrelevant that the specific content is a web link.  The only relevant issues regarding the claims is that the web links are content in a (web) document and pieces of content are analyzed and a determination is made based on the format of the content.

Claims 10 and 19 are directed to similar limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        9/29/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177